Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8-9 and 13-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The clause “call relations” is unclear. Specification does not go into detail about the context of the call relation, therefore the context is unclear/ambiguous.

Claim Rejections - 35 USC § 112
Claims 6-10 recite limitations ” a data acquiring module configured to acquire call data obtained in a unit time period; a preprocessing module configured to preprocess the call data based on a preset processing rule according to information carried by the call data; and a storing module configured to store the preprocessed call data, a start time and an end time of the unit time period simultaneously”  have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “resolve, request, receive, select and send” coupled with functional language “unit configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A review of the specification (Paragraph [0094]) shows that the specification is lacking the structure and model to conduct the claimed step.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlos Alejandro Arguelles (hereinafter Arguelles) US Patent No 9459980.

   As per claim 1, Arguelles teaches:
A method of storing data, comprising: 
acquiring call data obtained in a unit time period; 
(column 3, lines 44-57, wherein the request data is the call data and column 6, 1-11)
preprocessing the call data based on a preset processing rule according to information carried by the call data; 
(Fig. 2-4 and Abstract and column 3, lines 6-57and column 4, lines10-17and Column 13, lines 4-19, wherein the selecting and organizing/clustering incorporate the processing rule)
and storing a pre-processed call data, a start time and an end time of the unit time period simultaneously.
(Fig. 2-4 and column 3, lines 6-24 and Column 14, lines 45-67)

Claim 6 is device claim corresponding to method claim 1 and it is rejected under the rational as claim 1.

Claim 11 is a computer apparatus claim corresponding to method claim 1 and it is rejected under the rational as claim 1.

Claim 16 is a non-transitory computer-readable storage medium claim corresponding to method claim 1 and it is rejected under the rational as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 2, 7, 12  and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arguelles in view of Usey et al (hereinafter Usey) US Publication No. 20080208820.


receiving an input query time period, a time length of which being no less than a time length of the unit time period; 
(Paragraphs [0009], [0014], [0061], [0064],  [0089] and [0098])
acquiring the unit time period in the inquiry time period according to a start time and an end time of the query time period, the start time and the end time of the unit time period, thus obtaining a query unit time period; 
(Paragraphs [0009], [0014], [0061], [0064], [0089] and [0098])
acquiring call results counted in the query unit time period; 
(Paragraphs [0009], [0014], [0061], [0064], [0089] and [0098])
merging the acquired call results; and outputting the merged call result.
(Paragraphs [0089 and [0106])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Arguelles and Usey by incorporating the teaching of Usey into the method of Arguelles. One having ordinary skill in the art would have found it motivated to use the content management of Usey into the system of Arguelles for the purpose of targeting content retrieval.

Claim 7 is a device claim corresponding to method claim 2 and it is rejected under the rational as claim 2.

Claim 12 is a computer apparatus claim corresponding to method claim 2 and it is rejected under the rational as claim 2.

Claim 17 is a non-transitory computer-readable storage medium claim corresponding to method claim 2 and it is rejected under the rational as claim 2.



Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arguelles in view of Yi-Zhi Yao (hereinafter Yao) US Publication No. 20090111382.

As per claim 3, Arguelles does not explicitly teach acquiring a status code in the call data, which indicates that a corresponding call relation is successfully called according to the information carried by the call data, however in analogous art of content management, Yao teaches:
acquiring a status code in the call data, which indicates that a corresponding call relation is successfully called according to the information carried by the call data;  
(Paragraphs [0019] and [0021] and [0030])
3calculating a call success rate of the call relation according to the number of the extracted call relations and the number of the status codes.  
(Paragraphs [0019] and [0021] and [0030])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Arguelles and Yao by incorporating the teaching of Yao into the method of Arguelles. One having ordinary skill in the art would have found it motivated to use the content management of Yao into the system of Arguelles for the purpose of monitoring request success.

Claim 8 is device claim corresponding to method claim 3 and it is rejected under the rational as claim 3.

Claim 13 is a computer apparatus claim corresponding to method claim 3 and it is rejected under the rational as claim 3.

Claim 18 is a non-transitory computer-readable storage medium claim corresponding to method claim 3 and it is rejected under the rational as claim 3.



Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arguelles and Yao in view of Yushiyuki Murata (hereinafter Murata) US Publication No. 20040073687.

As per claim 4, Arguelles and Yao do not explicitly teach information comprises a caller identifier, a callee identifier, and a call timestamp, the method further comprises: acquiring the caller identifier, the callee identifier, and the call timestamp carried by the call data, however in analogous art of content management, Murata teaches:
information comprises a caller identifier, a callee identifier, and a call timestamp, the method further comprises: acquiring the caller identifier, the callee identifier, and the call timestamp carried by the call data; 
(Paragraphs [0121] and [0126])
determining the call relation uniquely according to the caller identifier, the callee identifier, and the call timestamp.  
(Paragraphs [0121] and [0126])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Arguelles and Yao and Murata by incorporating the teaching of Murata into the method of Arguelles and Yao. One having ordinary skill in the art would have found it motivated to use the content management of Murata into the system of Arguelles and Yao for the purpose of tracking requester operation.

Claim 9 is a device claim corresponding to method claim 4 and it is rejected under the rational as claim 4.

Claim 14 is a computer apparatus claim corresponding to method claim 4 and it is rejected under the rational as claim 4.

Claim 19 is a non-transitory computer-readable storage medium claim corresponding to method claim 4 and it is rejected under the rational as claim 4.



Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arguelles in view of Xin Xin Zhou (hereinafter Zhou) US Publication No. 20160080401.

As per claim 5, Arguelles does not explicitly teach acquiring a callee identifier carried by the call data; counting the number of times that the same callee identifier appears in the unit time period according to the acquired callee identifier, however in analogous art of content management, Zhou teaches:
acquiring a callee identifier carried by the call data; 
(Paragraphs [0043] and [0080])
counting the number of times that the same callee identifier appears in the unit time period according to the acquired callee identifier.
(Paragraphs [0043] and [0080])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Arguelles and Zhou by incorporating the teaching of Zhou into the method of Arguelles. One having ordinary skill in the art would have found it motivated to use the content management of Zhou into the system of Arguelles for the purpose of tracking data source entities.

Claim 10 is device claim corresponding to method claim 5 and it is rejected under the rational as claim 5.

Claim 15 is a computer apparatus claim corresponding to method claim 5 and it is rejected under the rational as claim 5.

Claim 20 is a non-transitory computer-readable storage medium claim corresponding to method claim 5 and it is rejected under the rational as claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/30/2021